Case: 21-40626      Document: 00516309687         Page: 1     Date Filed: 05/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 6, 2022
                                  No. 21-40626                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Justin Miles Sanders,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


             Application for a Certificate of Appealability from the
          United States District Court for the Eastern District of Texas
                             USDC No. 5:18-CV-49


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Justin Miles Sanders, Texas prisoner # 1925952, moves for a
   certificate of appealability (COA) to appeal the district court’s denial of his
   28 U.S.C. § 2254 petition challenging his conviction for felony murder. He



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40626      Document: 00516309687           Page: 2    Date Filed: 05/06/2022




                                     No. 21-40626


   argues that (1) his trial counsel was ineffective because (a) he did not seek
   appointment and present the testimony of an accident reconstruction expert;
   (b) he did not present the testimony of three eyewitnesses; (c) he did not
   object to the testimony of a police detective concerning the credibility of
   Sanders’s statement denying involvement in the offense; (2) the State
   violated his due process rights by failing to disclose material, exculpatory
   evidence prior to trial; (3) the State violated his due process rights by
   presenting false testimony at trial; and (4) the district court erred in denying
   his request for an evidentiary hearing.
          To obtain a COA, he must make a “substantial showing of the denial
   of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529
   U.S. 473, 483 (2000). If a district court has rejected a claim on its merits, the
   petitioner can meet this standard “by demonstrating that jurists of reason
   could disagree with the district court’s resolution of his constitutional claims
   or that jurists of reason could conclude the issues presented are adequate to
   deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.
   322, 327 (2003). A COA determination is a “threshold inquiry” involving a
   “general assessment” of the applicant’s claims: it is not a full adjudication
   on the merits. Id. at 336-37; see also Buck v. Davis, 137 S. Ct. 759, 773 (2017)
   (“The COA inquiry . . . is not coextensive with a merits analysis.”). Sanders
   has not made such a showing. Accordingly, Sanders’s motion for a COA is
   DENIED.
          Sanders does not require a COA to challenge the denial of an
   evidentiary hearing, but because he fails to make the required showing for a
   COA on his claims, we do not reach whether the district court erred by
   denying an evidentiary hearing. See United States v. Davis, 971 F.3d 524, 534-
   35 (5th Cir. 2020), cert. denied, 142 S. Ct. 122 (2021).




                                          2